Exhibit 10.27

AMENDMENT ONE TO THE FIBER SUPPLY AGREEMENT

This AMENDMENT (“Amendment One”), executed this 28 day of Jan, 2010, to the
original FIBER SUPPLY AGREEMENT, dated October 9, 2007 (“FSA”), is made by and
between Wells TRS Harvesting Operations, LLC, a Delaware limited liability
company (“Supplier”), MEADWESTVACO CORPORATION (“Parent”), and MEADWESTVACO
COATED BOARD, INC., a Delaware corporation (“MeadWestvaco”).

RECITALS

A. Pursuant to the FSA paragraph 4.1.d, the parties have agreed to amend the FSA
and its pricing mechanism to the following:

ARTICLE 1

DEFINITIONS

“Measurement Period” means a three-month period beginning January 1st and ending
March 31st or beginning April 1st and ending June 30th, or beginning July 1st
and ending September 30th, or beginning October 1st and ending December 31st.

“Price Period” means a three-month period beginning February 1st and ending
April 30th, or beginning May 1st and ending July 31st, or beginning August 1st
and ending October 31st, or beginning November 1st and ending January 31st. The
initial Price Period affected by this Amendment One shall begin on the effective
date of this Amendment One and end on April 30th.

“TMS Average Price” shall mean, with respect to a Product for a Measurement
Period, the average delivered price for such Product for the Georgia One,
Georgia Two, Alabama One, and Alabama Two regions, as reported by TMS, for the
quarter comprising the Measurement Period. The 7” Sawlog Product Price is based
upon the TMS Average Price for Pine Sawlog woods run. The 8” Sawlog Product
Price is based upon the TMS Average Price for plylogs.

 



--------------------------------------------------------------------------------

ARTICLE IV

PRICING AND DELIVERY TERMS

Section 4.1 Prices.

(a) Pulpwood and Sawtimber delivered by Supplier to MeadWestvaco, and Stumpage
harvested by MeadWestvaco, will be paid for at the Contract Prices determined
under the attached Schedule 4.1. The Contract Prices set forth in the attached
Schedule 4.1 shall become effective on Jan, 28, 2010 (the effective date of this
Amendment One, and remain in effect until April 30th 2010. Contract Prices for
the Price Period beginning May 1st, 2010 and all subsequent Price Periods shall
be determined pursuant to subsection (b).

(b) On or before the first day of each Price Period, Supplier and MeadWestvaco
shall mutually calculate the percentage change in the TMS Average Price for each
Product occurring during the Measurement Period ending one month before the
start of such Price Period. The current Contract Price for each Product shall be
increased or decreased to reflect such percentage change, and such adjusted
price shall become the Contract Price for each Product for the Price Period in
question. For example, the Contract Prices in effect for the Price Period
beginning May 1st 2010 and ending July 31st, 2010 shall be the Contract Prices
in effect for the current Price Period (i.e., from the effective date of this
Agreement until April 30, 2010), increased or decreased by the percentage change
in the TMS Average Price for each Product that occurred during the preceding
Price Period. Changes in the price paid for pine chip Stumpage and mileage
premiums (for transportation in excess of 70 miles) will be based on the TMS
average price change for pine pulpwood.

(c) In addition to the pricing adjustment outlined above, the Contract Prices
will be adjusted up or down as appropriate to compensate for significant diesel
fuel price increases or decreases. This adjustment shall be called the Fuel
Price Adjustment and shall be calculated and applied as follows:

(i) Beginning at the effective date of this Amendment One, then at May 1st 2010;
then at the end of each of the subsequent Price Period; the parties shall
mutually calculate the Base Fuel Price for the Pricing Period. The Base Fuel
Price shall be the average of the weekly fuel prices for the previous eight
(8) weeks, as listed in the DOE Gulf Coast Retail Diesel Fuel Price Index. At
the effective date of this Agreement, the Base Fuel Price shall be set at the
then current Base Fuel Price per gallon, as currently calculated.

(ii) In the event that the wholesale fuel depot currently being constructed
becomes accessible and operates consistently for 60 days, the parties agree to
re-set the Base Fuel Price and switch the index pricing to be calculated based
on the actual price of diesel fuel available at that local source.



--------------------------------------------------------------------------------

(iii) In addition to the Base Fuel Price, the parties shall mutually calculate
the Upper Trigger Price by adding $0.20 to the Base Fuel Price, and the Lower
Trigger Price by subtracting $0.20 from the Base Fuel Price. The Base Fuel
Price, Upper Trigger Price and the Lower Trigger Price shall stay in effect for
the duration of each Pricing Period.

(iv) Beginning at the end of the first full month after Closing and at the end
of each month thereafter, the parties shall mutually determine the Average
Monthly Fuel Price. The Average Monthly Fuel Price shall be the average of the
weekly fuel prices for the previous four (4) weeks, as listed in the DOE Gulf
Coast Retail Gasoline Fuel Price Index. If the Average Monthly Fuel Price
exceeds the Upper Trigger Price or is less than the Lower Trigger Price, the
Fuel Price Adjustment will be calculated, then added to or subtracted from the
applicable Contract Price for the duration of the following month. The Fuel
Price Adjustment shall be calculated by multiplying the difference between the
Base Fuel Price and the Average Monthly Fuel Price by the adjustment factor of
1.3. For example, if the Base Fuel Price is $2.83 per gallon, and the Average
Monthly Fuel Price is $3.05, the Average Monthly Fuel Price exceeds the Upper
Trigger Price of $3.03 per gallon and the Fuel Price Adjustment will be
calculated. The difference between the Base Fuel Price and the Average Monthly
Price is $0.22, which is multiplied by the adjustment factor of 1.3 ($0.22 x 1.3
= $0.286 per ton). The Fuel Price Adjustment would increase Contract Price of
Pulpwood and Sawtimber delivered by Supplier to MeadWestvaco, and decrease the
Contract Price of Stumpage harvested by MeadWestvaco, by $0.286 for the
following month.

(v) The Fuel Price Adjustment shall be calculated at the end of every month.

(vi) In the event that in any given month the Average Monthly Fuel Price is
below the Upper Trigger Price, and above the Lower Trigger Price (i.e. within
the +/- $0.20 range) there shall be no Fuel Price Adjustment for that month.

(d) Supplier and MeadWestvaco agree to renegotiate the pricing mechanism and the
delivery and receiving performance outlined in this Agreement once every two
years.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment One as of
the day and year first above written.

 

WELLS TRS HARVESTING OPERATIONS, LLC

By:

 

/s/ Troy Harris

 

Name:

 

Troy Harris

 

Title:

 

V.P. Timberland Acquisitions

MEADWESTVACO CORPORATION

By:

 

/s/ Ben Smith

 

Name:

 

Ben Smith

 

Title:

 

Wood Procurement Mgr.

MEADWESTVACO COATED BOARD, INC.

By:

 

/s/ L. Scott Fryer

 

Name:

 

L. Scott Fryer

 

Title:

 

V.P. MAHRT Operations



--------------------------------------------------------------------------------

Schedule 4.1

Wells REF, MeadWestvaco - Mahrt Timberlands Fiber Supply Agreement

Date: January 28, 2010

I. Price Schedule

 

    

Delivery Point

   Delivered $/Ton    Stumpage $/Ton         (0-70 miles)    (0-70 miles)

Pine Pulpwood

  

Mahrt Mill

   $ 28.00    $ 10.50

Hardwood Pulpwood

  

Mahrt Mill

   $ 32.00    $ 14.50

Pine Chips

  

Mahrt Mill

     na    $ 8.50

Pinne Chip-N-Saw

  

Cottonton Sawmill

   $ 33.00    $ 15.50

Pine Sawlogs 7”

  

Cottonton Sawmill

   $ 42.00    $ 24.50

Pine Sawlogs 9”

  

Cottonton Sawmill

   $ 46.00    $ 28.50

 

Notes:

  

1)

  

Stumpage rates above apply only to chipper harvest tracts agreed under the FSA.

  

2)

  

MWV shall pay a premium of $1.38 per ton for all Delivered Wood purchased from
tracts in excess of 70 miles haul distance.

II. Annual Plan Volumes to be Delivered (Tons)

 

     Committed
Tons    Forecasted Tons

Product

   2010    2011    2012    2013    2014    2015

Pine Pulpwood

                 

(Note: 80,000 tons of whole tree chips shall be made available for purchase as
stumpage by MWV, balance is roundwood delivered)

Total Pine Pulpwood

   824,000    754,300    572,400    531,100    549,300    520,600

Total Hardwood Pulpwood

   100,000    121,980    108,000    116,900    114,700    81,900

Total Pine CNS/Sawlogs

   72,500    331,800    123,800    115,000    78,400    9,300

Grand Total All Tons

   996,500    1,208,080    804,200    763,000    742,400    611,800